DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11,197,007 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application-17/221,122
Conflicting U.S. Patent No.  11,197,007
1. A method of processing video data, comprising: determining, during a conversion between a current video unit of a video which comprises a luma block and at least one chroma block and a bitstream of the video, 
12. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein 
19. A non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, during a conversion between a current video unit of a video which comprises a luma block and at least one chroma block and a bitstream of the video, that motion vectors of control points for the luma block based on an affine mode; divide the luma block into luma sub-blocks; divide a chroma block of the at least one chroma block into chroma sub-blocks; determine a luma motion vector for each luma sub-block based on the motion vectors of the control points; derive a chroma motion vector for each chroma sub-block based on luma motion vectors of multiple luma sub-blocks and a color format of the current video unit; and reconstruct the luma block based on the luma motion vector of each luma sub-block; wherein the chroma block comprises at least one first chroma group and the first chroma 
20. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, during a conversion between a current video unit of the video which comprises a luma block and at least one chroma block and a bitstream of the video, that motion vectors of control points for the luma block based on an affine mode; dividing the luma block into luma sub-blocks; dividing a chroma block of the at least one chroma block into chroma sub-blocks; determining a luma motion vector for each luma sub-block based on the motion vectors of the control points; deriving a chroma motion vector for each chroma sub-block based on luma motion vectors of 
1. A method of processing video data, comprising: determining, during a conversion between a current video block of a video that comprises a luma block and at least one chroma block and a bitstream of the video, 

2. The method of claim 1, wherein deriving the chroma motion vector for each chroma sub-block further comprising: determining the chroma block is divided into at least one first chroma group, wherein the first chroma group includes two or four chroma sub-blocks according to the color format of the current video unit; deriving a group chroma motion 
13. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: determine, during a conversion between a current video unit of a video which comprises a luma block and at least one chroma block and a bitstream of the video, that motion vectors of control points for the luma block based on an affine mode; divide the luma block into luma sub-blocks; divide a chroma block of the at least one chroma block into chroma sub-blocks; determine a luma motion vector for each luma sub-block based on the motion vectors of the control points; derive a chroma motion vector for each chroma sub-block based on luma motion vectors of multiple corresponding luma sub-blocks and a color format of the 

14. The apparatus of claim 13, wherein derive the chroma motion vector for each chroma sub-block further comprising: determine the chroma block is divided into at least one first chroma group, wherein the first chroma group includes two or four chroma sub-blocks according to the color format of the current video unit; derive a group chroma motion vector for each one of the at least one first chroma group; and assign the group chroma motion vector to each sub-block of the corresponding first chroma group.
2. The method of claim 1, wherein the motion vectors of the chroma sub-blocks included in the first chroma group are derived based on applying a scaling factor to an intermediate motion vector.
3. The method of claim 2, wherein the group chroma motion vector is derived based on applying a scaling factor to an intermediate motion vector.
3. The method of claim 2, wherein the first chroma group includes two chroma sub-blocks in a case that the color format is 4:2:2, two luma sub-blocks corresponding to the two 
4. The method of claim 3, wherein the first chroma group includes two chroma sub-blocks in a case that the color format is 4:2:2, two luma sub-blocks corresponding to the two 
4. The method of claim 3, wherein the intermediate motion vector is derived based on applying an offset-based averaging operation on the MVo and the MV1.
5. The method of claim 4, wherein the intermediate motion vector is derived based on applying an offset-based averaging operation on the MV.sub.0 and the MV.sub.1.
5. The method of claim 4, wherein the intermediate motion vector MV* = Shift(MVo + MVI,1) , wherein Shift(x,1)=(x+offset) »1, offset is equal to 0 or 1, and wherein >> represents a right shift operation.
6. The method of claim 5, wherein the intermediate motion vector MV*=Shift(MV.sub.0+MV.sub.1,1), wherein Shift(x,1)=(x+offset)>>1, offset is equal to 0 or 1, and wherein >> represents a right shift operation.
6. The method of claim 2, wherein the first chroma group includes four chroma sub-blocks in a case that the color format is 4:2:0, a top-left one of four luma sub-blocks has motion vector MVo, a top-right one of the four luma sub-blocks has motion vector MV1, a bottom-left one of the four luma sub-blocks 
7. The method of claim 3, wherein the first chroma group includes four chroma sub-blocks in a case that the color format is 4:2:0, a top-left one of four luma sub-blocks has motion vector MV.sub.0, a top-right one of the four sub-blocks has motion vector MV.sub.1, a bottom-left one of the four sub-
7. The method of claim 6, wherein the intermediate motion vector is derived based on applying an offset-based averaging operation at least on the MVo and MV3.
8. The method of claim 7, wherein the intermediate motion vector is derived based on applying an offset-based averaging operation at least on the MV.sub.0 and MV.sub.3.
8. The method of claim 1, further comprising: reconstructing the chroma block based on the motion vectors of the chroma sub-blocks included in the first chroma group
9. The method of claim 2, further comprising: reconstructing the chroma block based on the group chroma motion vector.
9. The method of claim 8, wherein reconstructing the chroma block in units of the first chroma group.
10. The method of claim 9, wherein reconstructing the chroma block in units of the first chroma group.
10. The method of claim 1, wherein the conversion includes encoding the current video unit into the bitstream.
11. The method of claim 1, wherein the conversion includes encoding the current video unit into the bitstream.
11. The method of claim 1, wherein the conversion includes decoding the current video unit from the bitstream.
12. The method of claim 1, wherein the conversion includes decoding the current video unit into the bitstream.
13. The apparatus of claim 12, wherein the motion vectors of the chroma sub-blocks included in the first chroma group are derived based on applying a scaling factor to an intermediate motion vector.
15. The apparatus of claim 14, wherein the group chroma motion vector is derived based on applying a scaling factor to an intermediate motion vector.
14. The apparatus of claim 13, wherein the first chroma group includes two chroma sub- blocks in a case that the color format is 4:2:2, two luma sub-blocks corresponding to the two chroma sub-blocks has motion vectors MVo and MV1 respectively, and wherein the intermediate motion vector MV* is derived based on the MVo and the MV1.
16. The apparatus of claim 15, wherein the first chroma group includes two chroma sub-blocks in a case that the color format is 4:2:2, two luma sub-blocks corresponding to the two chroma sub-blocks has motion vectors MV.sub.0 and MV.sub.1 respectively, and wherein the intermediate motion vector MV* is derived based on the MV.sub.0 and the MV.sub.1.
15. The apparatus of claim 14, wherein the intermediate motion vector is derived based on applying an offset-based averaging operation on the MVo and the MV1.
17. The apparatus of claim 16, wherein the intermediate motion vector is derived based on applying an offset-based averaging operation on the MV.sub.0 and the MV.sub.1.
16. The apparatus of claim 15, wherein the intermediate motion vector MV* = Shift(MVo + MVI,1) , wherein Shift(x,1)=(x+offset) »1, offset is equal to 0 or 1, and wherein >> represents a right shift operation.
18. The apparatus of claim 17, wherein the intermediate motion vector MV*=Shift(MV.sub.0+MV.sub.1,1), wherein Shift(x,1)=(x+offset)>>1, offset is equal to 0 or 1, and wherein >> represents a right shift operation.


7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/221,122 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/TSION B OWENS/ Primary Examiner, Art Unit 2487